Title: From George Washington to John Hancock, 12 October 1775
From: Washington, George
To: Hancock, John



Sir
Camp at Cambridge October 12. 1775

I am honoured with your several Favours of the 26th, & 30th September, & 5th October. The Contents of which I shall beg Leave to notice in their respective Order.
Previous to the Direction of Congress to consult the General Officers on the best Mode of continuing, & providing for the Army during the Winter, I had desired them to turn their Thoughts upon these Subjects, & to favour me with the Result by a particular Day, in Writing: In this Interval the Appointment of Dr Franklin, Mr Lynch, & Col. Harrison was communicated. An Event which has given me the highest Satisfaction, as the Subject was too weighty, & complex for a Discussion by Letter—This Appointment made any Conclusion here unnecessary, as it is not probable any such Arrangement would be agreed on, as would not be altered in some Respects upon a full & free Conference. This good Effect will arise from the Step already taken, that every Officer will be prepared to give his Sentiments upon these important Subjects.
The Estimates of the Commissary and Quarter Master General, I have now the Honour of inclosing. The first is the Inclosure No. 1, the other No. 2. With Respect to the Reduction of the Pay of the Men, which may enter into the Consideration of their Support—it is the unanimous Opinion of the General Officers that it cannot be touch’d with Safety at present.
I have procured an Account from Col. Thompson of the Expenditure of the 5000 Dollars, which is inclosed No. 3.
Upon the Presumption of their being a Vacancy in the Direction

of the Hospital, Lt Col. Hand formerly a Surgeon in the 18th Regimt or Royal Irish, & Dr Foster late of Charles Town, & one of the Surgeons of the Hospital under Dr Church are Candidates for that Office. I do not pretend to be acquainted with their respective Merits, & therefore have given them no farther Expectation than that they should be mentioned as Candidates for the Department. I therefore need only to add upon this Subject, that the Affairs of the Hospital require that the Appointment should be made as soon as possible.
Before I was honoured with your Favour of the 5th Instt I had given Orders, for the Equipment of some armed Vessels to intercept the Enemys Supplies of Provisions, & Ammunition. One of them was on a Cruize between Cape Ann & Cape Cod when the Express arrived. The others will be fit for the Sea in a few Days under the Command of Officers of the continental Army, who are well recommended as Persons acquainted with the Sea, & capable of such a Service. Two of these will be immediately dispatch’d on this Duty, & every particular mentioned in your Favour of the 5th Instt literally complied with. That the Honbl. Congress may have a more complete Idea of the Plan on which these Vessels are equipped, I inclose a Copy of the Instructions given to the Captain now out (No. 4). These with the additional Instruction directed, will be given to the Captains, who go into the Mouth of St Lawrences River. As both Officers & Men most chearfully engage in the Service on the Terms mentioned in these Instructions, I fear that the proposed Increase will create some Difficulty by making a Difference, between Men engaged on similar Service I have therefore not yet communicated this Part of the Plan, but reserved an extra Bounty, as a Reward for extraordinary Activity. There are no armed Vessels in this Province; & Govr Cooke informs me the Enterprize can receive no Assistance from him as one of the armed Vessels of Rhode Island is on a long Cruize, & the other unfit for the Service—Nothing shall be omitted to secure Success: a fortunate Capture of an Ordnance Ship would give new Life to the Camp, & an immediate Turn to the Issue of this Campaign.
Our last Accounts from Col: Arnold are very favourable, he was proceeding with all Expedition, & I flatter myself making

all Allowances, he will be at Quebec the 20th Instt, where a Gentleman from Canada (Mr Brice), assures me he will meet with no Resistance.
In the Quartermasters Estimate there are some Articles omitted of which he informs me he cannot pretend to furnish a Computation—such as Cartage Tools &c. for which some general Allowance must be made.
From the various Accounts received from Europe, there may be Reason to expect Troops will be landed at New York or some other middle Colony—I should be glad to know the Pleasure of the Congress, whether upon such an Event it would be expected that a Part of this Army should be detached, or the internal Force of such Colony, & its Neighbourhood, be deemed sufficient: or whether in such Case I am to wait the particular Direction of Congress.
The Fleet mentioned in my last has been seen standing N.N.E. so that we apprehend it is intended for some Part of this Province, or New Hampshire, or possibly Quebec.
The latest & best Accounts we have from the Enemy are that they are engaged in their new Work across the South End of Boston, preparing their Barracks &c. for Winter. That it is proposed to keep from 500 to 1000 Men on Bunkers Hill all Winter, who are to be relieved once a Week. The rest to be drawn into Boston.
A Person who has lately been a Servant to Major Conolly, a Tool of Ld Dunmores, has given an Account of a Scheme to distress the Southern Provinces, which appeared to me of sufficient Consequence to be immediately transmitted I have therefore got it attested, & do myself the Honour of inclosing it, No. 5.
The new Levies from Connecticut have lately marched into Camp, & are a Body of as good Troops as any we have—So that we have now the same Strength as before the Detachment made under Col. Arnold. I am with the most respectful Sentiments to the Honbl. Congress & yourself Sir Your most Obedt & very Hbble Servt

Go: Washington

